         Case: 3:19-cv-00133-bbc Document #: 61 Filed: 06/04/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 LEANDER J. GREGG,

         Plaintiff,
                                                     Case No. 19-cv-133-bbc
    v.

 CORRECT CARE SOLUTIONS,
 OFFICER NICHOLAS KERNS,
 OFFICER DANIEL OATES, DAVID
 PETERSON, THE STATE OF
 WISCONSIN, AND EAU CLAIRE
 COUNTY JAIL,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




         /s/                                                6/4/2020
         Peter Oppeneer, Clerk of Court                        Date
